 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   DEREK BOROUGH,
                                                             Case No.: 2:18-cv-01828-JAD-NJK
12             Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 19]
14   ROXIE ALLISON IV, et al.,
15             Defendant(s).
16         Pending before the Court is a stipulation to revive the initial expert deadline and extend
17 other subsequent deadlines. Docket No. 19. The stipulation raises several questions. First, the
18 initial expert deadline expired on January 18, 2019. Requests to revive expired deadlines must be
19 based on a showing of excusable neglect, Local Rule 26-4; see also Fed. R. Civ. P. 6(b)(1)(B), and
20 such a showing is not made in the stipulation.1 Second, one of the reasons for the extension is that
21 Defendants are awaiting disclosure of the documents upon which Plaintiff’s initial experts relied.
22 See Docket No. 19 at 3. It is not clear why those exhibits were not already produced. Cf. Fed. R.
23 Civ. P. 26(a)(2)(B)(iii) (expert disclosures must include the exhibits that support the expert’s
24 opinions). Third, the parties seek a 120-day extension,2 which would nearly reset the entire
25
           1
            Additional initial expert reports are not listed as discovery that is remaining. If there are
26 no additional initial expert reports contemplated, it is not clear why the parties wish to extend this
   deadline.
27
          2
             The stipulation erroneously states that the parties seek a 90-day extension. See Docket
28 No. 19 at 1, but see id. at 4.

                                                     1
 1 discovery clock. See Local Rule 26-1(b)(1) (establishing presumptively reasonable discovery
 2 period at 180 days); see also Docket No. 13 (adopting the parties’ proposal for a 180-day discovery
 3 period in this case). An insufficient showing has been made that such a lengthy extension is
 4 warranted here.
 5         The Court hereby SETS the stipulation for a telephonic hearing for 11:00 a.m. on February
 6 12, 2019.3 Counsel shall appear telephonically by calling the Court conference line at 877-402-
 7 9757 at least five minutes prior to the hearing. The conference code is 6791056. In order to ensure
 8 a clear recording of the hearing, the call must be made using a land line phone. Cell phone calls,
 9 as well as the use of a speaker phone, are prohibited.
10         IT IS SO ORDERED.
11         Dated: February 11, 2019
12                                                              ______________________________
                                                                Nancy J. Koppe
13                                                              United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
          3
            Given that the rebuttal expert disclosure deadline is currently set for February 18, 2019,
28 the Court is not inclined to continue this hearing.

                                                    2
